FRitz, J.
The petitioner was entitled to' relief in the municipal court, only if he had a right to have portions of the grand jury report expunged from the court files. The right which he thus sought to protect was a substantial right. The remedy to which he resorted to protect that right was a special proceeding as defined in secs. 260.02 to 260.04, Stats. The final order of the court denying the relief which the petitioner sought was “a final order affecting a substantial right made in a special proceeding.” Consequently, the order was appealable (sec. 274.33 (2), Stats.), and an appeal to this court would have afforded petitioner an adequate remedy. On the other hand, it is well established that the remedy, if any, by appeal or writ of error must be utterly inadequate in order to justify the exercise of the extraordinary original jurisdiction of this court by writ of mandamus or otherwise, in furtherance of its superintending control over inferior courts. State ex rel. Fourth Nat. Bank v. Johnson, 103 Wis. 591, 616, 619, 79 N. W. 1081; State ex rel. Milwaukee v. Ludwig, 106 Wis. *539226, 236, 82 N. W. 158; State ex rel. Cooper v. Brazee, 139 Wis. 538, 541, 121 N. W. 247; State ex rel. Wisconsin Power & L. Co. v. Zimmerman, 194 Wis. 193, 197, 215 N. W. 887.
By the Court. — The application for leave to institute an Original action in this court is denied.